                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


 CASEY HAYES PERRY,

        Plaintiff,
                                                      Case No. 2:18-cv-76
 v.
                                                      HONORABLE PAUL L. MALONEY
 JON L. HALL,

        Defendant.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Both Plaintiff and

Defendant filed motions for summary judgment. The matter was referred to the Magistrate Judge,

who issued a Report and Recommendation on February 18, 2020, recommending that this Court

grant Defendant’s motion and enter judgment in favor of Defendant.                The Report and

Recommendation was duly served on the parties. No objections have been filed. See 28 U.S.C. §

636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 62) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment (ECF No.

35) is DENIED.

       IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgement (ECF

No. 39) is GRANTED.
       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).

       A Judgment will be entered consistent with this Order.



Dated: March 19, 2020                                       /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge




                                               2
